Citation Nr: 0517527	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4-5, currently rated as 20 
percent disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs  
(VA).  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that the veteran has been afforded the 
duty to assist and that there is a complete record upon which 
to decide the veteran's claim so that he is afforded every 
possible consideration.

With regard to the issue of an increased rating for 
degenerative disc disease of the lumbar spine at L4-5, the 
Board finds that further VA examination is necessary.  

The veteran was afforded a VA examination in December 2002.  
Range of motion testing was performed.  The veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine.  X-rays showed a vacuum disc at L4-5 and spurring.  
The examiner did not identify any specific neurologic 
symptomatology.  Private medical records confirm low back 
pain.  No specific neurologic symptoms were identified.  

In written correspondence of record, the veteran indicated 
that his low back disorder has worsened and a higher rating 
is warranted.  As the veteran's low back disability has 
reportedly worsened in degree since his last VA compensation 
examination, a new examination should be obtained to 
determine the current level of disability.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993)(Where the veteran claims 
that his condition is worse than when originally rated, and 
available evidence is too old for adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.)

The rating schedule for evaluating intervertebral disc 
syndrome was amended effective September 23, 2002.  The 
criteria for rating limitation of motion of the lumbar spine 
was also amended effective September 26, 2003.  The examiner 
should address the veteran's low back manifestations under 
the old criteria as well as the amended criteria.  Also, the 
directives of Deluca v. Brown, 8 Vet. App. 202 (1995) should 
be applied.  

With regard to the issue of entitlement of a temporary total 
rating under the provisions of 38 C.F.R. § 4.30, the RO 
indicated that this issue was withdrawn.  It has not been 
withdrawn and was indicated by the veteran and his 
representative as being on appeal in October 2003.  The Board 
notes that the veteran has not been provided a Veterans 
Claims Assistance Act (VCAA) notification letter nor has he 
been provided the pertinent regulation, 38 C.F.R. § 4.30.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the issue of a temporary total 
rating under the provisions of 38 C.F.R. § 
4.30.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for VA orthopedic 
and neurologic examinations.  The claims file 
must be made available to the examiner(s) and 
the examiner(s) should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including X-
rays if indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner(s) should identify and describe 
in detail all residuals attributable to the 
veteran's service-connected degenerative disc 
disease of the lumbar spine at L4-5.  The 
examiner(s) should identify any orthopedic 
and neurologic findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

The examiner should report the range of 
motion measurements for the lumbar spine in 
degrees for flexion, extension, lateral 
flexion, and rotation.  The examiner(s) 
should state the degrees in flexion in terms 
of both lumbar flexion and thoracolumbar 
flexion.  If there is any ankylosis, the 
examiner(s) should so state.  Whether there 
is any stiffness, or aching in the area of 
the spine affected by residuals of injury or 
disease should be noted.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the lumbar spine is used repeatedly.  
All limitation of function must be identified 
by degrees of motion, if possible. If there 
is no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

The examiner(s) should determine if the 
veteran has listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the 
above with abnormal mobility on forced 
motion.  

The examiner(s) should determine whether the 
service-connected disability has resulted in 
intervertebral disc syndrome or 
radiculopathy.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the site 
of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner(s) should also document the 
number of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of "acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, with citation to 
38 C.F.R. § 4.30 if appropriate, and afforded 
a reasonable period of time within which to 
respond thereto.  Thereafter, the case should 
be returned to the Board after compliance 
with requisite appellate procedures.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


